         Case 1:18-cv-02921-JMF Document 409-3 Filed 10/26/18 Page 1 of 3
State of New York, et al. v. U.S. Department of Commerce, et al.            Defendants’ Trial Exhibit List
No. 1:18-cv-2921 (JMF) (S.D.N.Y.)

 Exhibit                                                                           Date         Date
                                         Description
 Number                                                                          Identified   Admitted
 DX-1         Bates, Nancy (2017), The Morris Hansen Lecture, Hard-to-
              Survey Populations and the U.S. Census: Making Use of
              Social Marketing Campaigns, Journal of Official Statistics, Vol.
              33, No. 4, 2017
 DX-2         Brown, J. David, Misty L. Heggeness, Suzanne M. Dorinski,
              Lawrence Warren, and Moises Yi (2018), “Understanding
              the Quality of Alternative Citizenship Data Sources for the
              2020 Census,” U.S. Census Bureau, Center for Economic
              Studies, Working Paper, Aug. 6, 2018
 DX-3         2010 Geographic Terms and Concepts, Block, U.S. Census
              Bureau
 DX-4         2020 Census Program Internal Memorandum Series:
              2017.28.i, Release of the 2018 End-to-End Census Test
              Plan, U.S. Census Bureau, November 1, 2017
 DX-5         2020 Census Lifecycle Cost Estimate Internal Document,
              Tables, U.S. Census Bureau, September 29, 2017
 DX-6         2020 Type of Enumeration Areas (TEAs), Final TEA
              Delineations for Approval, U.S. Census Bureau, August 14,
              2018
 DX-7         2020 Census, NRFU Workload Estimates by ACO, U.S.
              Census Bureau, May 24, 2017
 DX-8         Email from B. Taylor to J. Treat, August 10, 2018
 DX-9         Email from B. Taylor to M. Chapin, E. Kobilarcik, and R.
              Harbold, September 11, 2018
 DX-10        Proposed Information Collection; Comment Request; 2020
              Census, 83 Fed. Reg. 26643 (June 8, 2018)
 DX-11        Siegel, Jacob S. and Jeffery S. Passell (1979) Coverage of the
              Hispanic Population of the United States in the 1970
              Census: A Methodological Analysis, Current Population
              Reports: Special Studies P-23, No. 82, U.S. Census Bureau
 DX-12        U.S. Census Bureau (1988), Issue Paper on the 1990 Census
              Race Question, Nov. 10, 1988
 DX-13        U.S. Census Bureau (1992), DSD 2000 Census
              memorandum Series #E-18, Final Results of the Mail Response
              Evaluation for the Simplified Questionnaire Test (SQT), Aug. 3,
              1992
 DX-14        U.S. Census Bureau (1993), 1990 Census of Population and
              Housing, Evaluation Research Reports, Content Reinterview
              Survey: Accuracy of Data for Selected Population and Housing
              Characteristics as Measured by Reinterview, Sept. 1993, Report
              1990 CPH-E-1

                                                       1
         Case 1:18-cv-02921-JMF Document 409-3 Filed 10/26/18 Page 2 of 3
State of New York, et al. v. U.S. Department of Commerce, et al.             Defendants’ Trial Exhibit List
No. 1:18-cv-2921 (JMF) (S.D.N.Y.)

 Exhibit                                                                            Date         Date
                                         Description
 Number                                                                           Identified   Admitted
 DX-15        U.S. Census Bureau (2011), 2010 Census Count Imputation
              Results, DSSD 2010 Decennial Census Memorandum
              Series #J-12, June 7, 2011
 DX-16        U.S. Census Bureau (2011), 2010 Census Planning
              Memoranda Series, No. 155, 2010 Census Recruiting and
              Hiring Assessment Report, Nov. 2, 2011
 DX-17        U.S. Census Bureau (2013), U.S. Census Bureau Statistical
              Quality Standards, July 2013
 DX-18        U.S. Census Bureau (2013), 2010 Census Planning
              Memorandum Series, No. 182, 2010 Census Nonresponse
              Followup Quality Profile, March 21, 2013
 DX-19        U.S. Census Bureau (2014), Research Report Series,
              No. 2013-05, A Visual Proof, a Test, and an Extension of a
              Simple Tool for Comparing Competing Estimates, Feb. 24, 2014
 DX-20        U.S. Census Bureau (2017), 2020 Census Operation Plan,
              Version 3.0, Sept. 2017
 DX-21        U.S. Census Bureau (2017), 2020 Census Operation Plan for:
              15. Group Quarters Operation (QC), Version 1.0, Sept. 29,
              2017
 DX-22        U.S. Census Bureau (2017), 2020 Census Program
              Memorandum Series: 2017.21, Area Census Offices for the 2020
              Census, Nov. 6, 2017
 DX-23        U.S. Census Bureau (2017), 2020 Census Life-Cycle Cost
              Estimate Executive Summary, Version 1.0, Dec. 21, 2017
 DX-24        U.S. Census Bureau (2018), 2020 Census Detailed
              Operational Plan for: 32. Field Infrastructure Operation
              (FLDI) and 33. Decennial Logistics Management Operation
              (DLM), Jan. 24, 2018
 DX-25        U.S. Census Bureau (2018), 2020 Census Operational Plan
              Executive Summary, Version 2.0, Feb. 2018
 DX-26        U.S. Census Bureau (2018), 2020 Census Detailed
              Operational Plan for: 17. Census Questionnaire Assistance
              Operation (CQA), Version 2.0, Feb. 2018
 DX-27        U.S. Census Bureau (2018), 2020 Census Detailed
              Operational Plan for: 18. Nonresponse Followup (NRFU),
              Version 1.0, April 16, 2018
 DX-28        U.S. Census Bureau (2018), 2020 Census Detailed
              Operational Plan for: 35. Update Leave Operation (UL),
              Version 1.0, June 25, 2018


                                                       2
         Case 1:18-cv-02921-JMF Document 409-3 Filed 10/26/18 Page 3 of 3
State of New York, et al. v. U.S. Department of Commerce, et al.       Defendants’ Trial Exhibit List
No. 1:18-cv-2921 (JMF) (S.D.N.Y.)

 Exhibit                                                                      Date         Date
                                         Description
 Number                                                                     Identified   Admitted
 DX-29        U.S. Census Bureau (2018), 2020 Census Detailed
              Operational Plan for: 12. Internet Self-Response (ISR)
              Operation, Version 1.0, Aug. 22, 2018
 DX-30        Curriculum Vitae, Dr. John Abowd, Chief Scientist and
              Associate Director for Research and Methodology, Sept.
              2018




                                                       3
